           Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 1 of 28




                         UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


  KEITH A. BROWN,
                                                     Case No. 1:17-cv-00160-BLW

           Plaintiff,                                MEMORANDUM DECISION
                                                     AND ORDER
            v.

  KEITH YORDY, et al.,


           Defendants.


                                     INTRODUCTION

       Before the Court are six motions, each of which pertain to Plaintiff’s and

Defendants’ cross-motions for summary judgment. The motions are fully briefed.

For the reasons set forth below, the Court grants in part and denies in part

Defendants’ motion for summary judgment and denies Plaintiff’s motion for

summary judgment.1



       1
         The motions before the Court include Plaintiff’s Motion for Summary Judgment (Dkt.
59); Defendants’ Motion for Summary Judgment (Dkt. 62); Plaintiff’s Motion to Dismiss
Defendant’s [sic] Motion for Summary Judgment as Filed Untimely (Dkt. 68); Plaintiff’s Motion
under Rule 56, (d), [sic] of the Federal Rules of Civil Procedure (Dkt. 72); Plaintiff’s Motion for
Judgment (Dkt. 73); Plaintiff’s Motion to Strike the Defendants [sic] Motion for Extension of
(Continued)



MEMORANDUM DECISION AND ORDER - 1
         Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 2 of 28




                               FACTUAL BACKGROUND

       The facts of this case are set out in the Initial Review Order written by

Magistrate Judge Dale (Dkt. 21); the Court’s Successive Review Order (Dkt. 26)

and Memorandum Decision & Order (Dkt. 71); and the Ninth Circuit’s

Memorandum Disposition (Dkt. 33). The Court limits its recitation of the facts to

those necessary for its decision.

       Plaintiff Keith Brown is an inmate housed by the Idaho Department of

Corrections at the Idaho State Maximum Security Institution (“ISMI”). Dkt. 5 at




time, Filed on December 5th, 2019, as Untimely (Dkt. 83).
        Plaintiff’s Motion to Dismiss Defendant’s [sic] Motion for Summary Judgment as Filed
Untimely (Dkt. 68) is denied because Defendants’ motion was timely filed on October 15, 2018,
pursuant to Federal Rule of Civil Procedure 6(a)(C).
        Plaintiff’s Motion under Rule 56, (d), [sic] of the Federal Rules of Civil Procedure seeks
an order from this Court requiring non-party prison officials to review and sign declarations
prepared by Plaintiff establishing that the condition Plaintiff was held in were “identical to the
conditions of confinement at the Ohio Super-max prison” described in Wilkinson v. Austin. Dkt.
72 at 5. Plaintiff could have sought these declarations before discovery closed on September 15,
2019, but failed to do so. See Dkt. 72-5. Furthermore, the relief sought by Plaintiff (signed
declarations from non-parties) is not appropriate under Rule 56(d). Accordingly, Plaintiff’s
motion is denied.
        Plaintiff’s Motion for Judgment (Dkt. 73) is denied because Defendants’ opposition was
timely filed on October 13, 2019. Although the service copy of the filing did not reach Plaintiff
until November 14, 2019, due to apparent errors in the prison mailing system (Dkt. 74), the
Court will not grant Plaintiff judgment on the basis of a simple service error, especially where
the original filing was timely and Plaintiff was not prejudiced.
        Finally, Plaintiff’s Motion to Strike the Defendants [sic] Motion for Extension of time,
Filed on December 5th, 2019, as Untimely (Dkt. 83) is denied. Defendants’ concede their
response was untimely by two days (Dkt 83). Though the Court is concerned about defense
counsel’s repeated missteps (e.g., failing to ensure that Plaintiff received a service copy, failing
to change titles to motions, and failing to meet filing deadlines), the Court will consider
Defendants’ opposition and denies Plaintiff’s motion.


MEMORANDUM DECISION AND ORDER - 2
        Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 3 of 28




2.B. Prior to the events giving rise to this litigation, Plaintiff was housed at the

Idaho State Correctional Institute (“ISCI”). Id. In addition to being an inmate,

Plaintiff was also a class representative in the ongoing Balla litigation involving

prison conditions at ISCI. Dkt. 62-7, Yordy Decl., ¶ 5.

   1. June DOR

      In June 2016, Plaintiff was issued a Class A Disciplinary Offense Report

(“DOR”) because a drug test he had taken came back as positive for

methamphetamine. Yordy Decl., Ex. 3, p. 42. Brown was placed in ISCI’s

restrictive housing unit pending his hearing. Dkt. 62-5, Seely Decl., ¶ 5. Prior to

the hearing, Plaintiff requested that a staff hearing assistant gather witness

statements from an offsite optometrist; a nurse in IDOC’s optometry department,

Nurse Kelly; and from the company that evaluated Plaintiff’s drug test. Seely

Decl., Ex. 1, p. 1. Plaintiff argued that the positive test result was a false positive

caused by eyedrops that were administered to him. Id.

      No staff assistant was appointed, but Defendant Corey Seely, the presiding

Disciplinary Hearing Officer, contacted Nurse Kelly who, after consulting the

offsite optometrist, informed Seely that the eyedrops could not cause a false

positive. Id. ¶ 7.

      The disciplinary hearing was convened on July 6, 2016. Seely Decl. ¶ 3.




MEMORANDUM DECISION AND ORDER - 3
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 4 of 28




Plaintiff argued that the level of methamphetamine discovered by the test was

below the allowable limit and that the charges were untimely due to a delay in

service of the DOR. Seely Decl. ¶¶ 11-12. Seely rejected both arguments. Id.

Plaintiff also argued that the test was a false positive that resulted from eye drops

that had been administered to Plaintiff. Seely rejected this argument as well, found

that the DOR was supported by evidence, and sentenced Plaintiff to a 20-day

period in restrictive housing. Seely Decl. ¶ 15.

      Plaintiff appealed Seely’s determination, but Defendant Keith Yordy upheld

Seely’s findings on July 28. Yordy Decl. ¶ 17. Ordinarily, Plaintiff’s violation

would have required that he be transferred out of ISCI to a more restrictive facility.

Id. ¶ 19. But Yordy, pursuant to his discretion and due to Plaintiff’s status as a

Balla representative, agreed to Plaintiff’s request to stay at ISCI. Id. ¶ 20. After

spending 30 days in segregation—Plaintiff spent an additional ten days beyond the

20-day sanction imposed by Seely because no space was available in ISCI—

Plaintiff returned to the custody conditions that he was subject to prior to the June

DOR. Id. ¶ 21.

   2. October DOR

      Plaintiff was returned to restrictive housing in late September as part of an

IDOC investigation into a conspiracy to smuggle methamphetamine into ISCI. Id.




MEMORANDUM DECISION AND ORDER - 4
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 5 of 28




According to Officer Bryan Adams, Plaintiff’s telephone conversations with

Catherin Paterson in early September 2016 were recorded. Adams Decl. ¶ 11.

During those conversations, Plaintiff instructed Paterson about how and where to

smuggle methamphetamine into ISCI. Id. Adams recognized Plaintiff’s voice on

the recordings. Id. And, on September 20, 2016, Paterson was arrested trying to

smuggle 56 grams of methamphetamine into the prison. Id. ¶ 12. The

investigation also revealed that two other inmates, Matt Heinzman—Paterson’s

son—and Sean Patterson, were involved in the conspiracy. Id. ¶¶ 18-19.

      Class A DORs were filed against Plaintiff, Heinzman, and Patterson in early

October. Id. ¶¶ 17-19. Prior to his hearing, Plaintiff requested that a staff hearing

assistant be appointed. Ramirez Decl. ¶ 5. A staff hearing assistant was appointed.

Id. Plaintiff asked the staff hearing assistant to gather witness statements from

Heinzman and IDOC Central Office staff member Amanda Weed. Ramirez Decl.,

Ex. 1, P. 4. Weed declined to give a statement, but Heinzman gave a statement

indicating that he used Plaintiff’s telephone pin code with Plaintiff’s permission.

Ramirez Decl. ¶ 6.

      Ramirez held a disciplinary hearing on October 6, 2016. Id. ¶ 7. Plaintiff

argued that his conduct did not merit a Class A designation and that Heinzman was

the party who was recorded talking to Paterson. Id. ¶ 8-11. At Plaintiff’s request,




MEMORANDUM DECISION AND ORDER - 5
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 6 of 28




Ramirez listened to the recordings; but Ramirez concluded based on Plaintiff’s

voice that it was Plaintiff on the phone with Paterson, not Heinzman. Id. ¶ 11-13.

Having identified Plaintiff’s voice, Ramirez did not investigate whether other

inmates had, in fact, been using Plaintiff’s pin to make phone calls. Id. ¶ 13.

Ramirez imposed a 15-day detention period and a 30-day commissary restriction as

a sanction. Id. ¶ 14. Both of Plaintiff’s co-conspirators, Heinzman and Patterson,

received identical sanctions. Yordy Decl. ¶ 30.

      Yordy denied Plaintiff’s appeal of the October DOR on October 16. Id. ¶

29. Unlike Plaintiff’s prior DOR, Yordy declined to exercise his discretion to

override Plaintiff’s transfer out of ISCI to a more secure facility. Id. ¶ 32.

   3. Plaintiff’s Parole Eligibility

      Parole eligibility in Idaho is controlled by the Idaho Commission of Pardons

and Parole (“ICPP”), which is a separate agency from IDOC. In September 2016,

just three months after the June DOR and one month prior to the October DOR, the

ICPP gave Plaintiff a tentative parole date of June 19, 2017––one year from the

date of the June DOR. Dkt. 75-20. The ICPP subsequently voided that date after it

reviewed a copy of Plaintiff’s October DOR. Id.

                               LEGAL STANDARD

   1. Summary Judgment Standard




MEMORANDUM DECISION AND ORDER - 6
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 7 of 28




      Summary judgment is appropriate where a party can show that, as to any

claim or defense, “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). One of

the principal purposes of the summary judgment “is to isolate and dispose of

factually unsupported claims . . . .” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24

(1986). It is “not a disfavored procedural shortcut,” but is instead the “principal

tool[ ] by which factually insufficient claims or defenses [can] be isolated and

prevented from going to trial with the attendant unwarranted consumption of

public and private resources.” Id. at 327. “[T]he mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986). There must be a genuine dispute as to any material fact – a fact

“that may affect the outcome of the case.” Id. at 248.

      The evidence must be viewed in the light most favorable to the non-moving

party, and the Court must not make credibility findings. Id. at 255. Direct

testimony of the non-movant must be believed, however implausible. Leslie v.

Grupo ICA, 198 F.3d 1152, 1159 (9th Cir. 1999). On the other hand, the Court is

not required to adopt unreasonable inferences from circumstantial evidence.

McLaughlin v. Liu, 849 F.2d 1205, 1208 (9th Cir. 1988).




MEMORANDUM DECISION AND ORDER - 7
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 8 of 28




      When cross-motions for summary judgment are filed, the Court must

independently search the record for factual disputes. Fair Housing Council of

Riverside County, Inc. v. Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001). The

filing of cross-motions for summary judgment—where both parties essentially

assert that there are no material factual disputes—does not vitiate the court’s

responsibility to determine whether disputes as to material fact are present. Id.

The moving party bears the initial burden of demonstrating the absence of a

genuine dispute as to material fact. Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th

Cir. 2001) (en banc). To carry this burden, the moving party need not introduce

any affirmative evidence (such as affidavits or deposition excerpts) but may simply

point out the absence of evidence to support the nonmoving party’s case. Fairbank

v. Wunderman Cato Johnson, 212 F.3d 528, 532 (9th Cir. 2000). This shifts the

burden to the non-moving party to produce evidence sufficient to support a jury

verdict in her favor. Deveraux, 263 F.3d at 1076. The non-moving party must go

beyond the pleadings and show “by her [ ] affidavits, or by the depositions,

answers to interrogatories, or admissions on file” that a genuine dispute of material

fact exists. Celotex, 477 U.S. at 324.

      The Court is “not required to comb through the record to find some reason to

deny a motion for summary judgment.” Carmen v. San Francisco Unified Sch.




MEMORANDUM DECISION AND ORDER - 8
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 9 of 28




Dist., 237 F.3d 1026, 1029 (9th Cir. 2001) (quotation omitted). Instead, the “party

opposing summary judgment must direct [the Court’s] attention to specific triable

facts.” Southern California Gas Co. v. City of Santa Ana, 336 F.3d 885, 889 (9th

Cir. 2003).

   2. Due Process Standard

      The right to procedural due process of law under the Fourteenth Amendment

prohibits the government from depriving an individual of a liberty or property

interest without following the proper procedures for doing so. Wolff v. McDonnell,

418 U.S. 539, 558-66 (1974). To succeed on a procedural due process claim, a

prisoner must establish (1) that he possessed a liberty interest and (2) that the

defendants deprived him of that interest as a result of insufficient process.

Wilkinson v. Austin, 545 U.S. 209, 221 (2005).

      Prisoners have a liberty interest in avoiding detention in supermax facilities

in which they are disqualified from seeking parole and are deprived of almost all

human contact. See Wilkinson, 545 U.S. at 223–225. Before a prisoner can be sent

to such a facility, they must be afforded the opportunity to “call witnesses and

present documentary evidence in his defense when permitting him to do so will not

be unduly hazardous to institutional safety or correctional goals.” Wolff, 418 U.S.

at 566. But the right to call witnesses and present evidence is not unlimited. See




MEMORANDUM DECISION AND ORDER - 9
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 10 of 28




id. “Prison officials must have the necessary discretion to keep the hearing within

reasonable limits and to refuse to call witnesses that may create a risk of reprisal or

undermine authority, as well as to limit access to other inmates to collect

statements or to compile other documentary evidence.” Id. According to the

Supreme Court:

      Many prison officials, on the spot and with the responsibility for the safety
      of inmates and staff, are reluctant to extend the unqualified right to call
      witnesses; and in our view, they must have the necessary discretion without
      being subject to unduly crippling constitutional impediments. There is this
      much play in the joints of the Due Process Clause, and we stop short of
      imposing a more demanding rule with respect to witnesses and documents.

Id. at 566–67; see also Wolf v. Tewalt, No. 1:20-CV-00259-BLW, 2020 WL

4736297, at *7 (D. Idaho Aug. 14, 2020) (Winmill, J.) (rejecting a claim under

Wolff v. McDonnell because the prisoner had notice of the ad-seg review hearing

and “an informal, nonadversarial process” was used to determine whether ad-seg

was appropriate).

   3. Equal Protection Standard

      “[T]he purpose of the equal protection clause of the Fourteenth Amendment

is to secure every person within the State’s jurisdiction against intentional and

arbitrary discrimination, whether occasioned by express terms of a statute or by its

improper execution through duly constituted agents.” Village of Willowbrook v.

Olech, 528 U.S. 562, 564 (2000) (internal citation and quotation marks omitted).



MEMORANDUM DECISION AND ORDER - 10
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 11 of 28




Under the Equal Protection Clause, “all persons similarly circumstanced shall be

treated alike” by governmental entities. F.S. Royster Guano Co. v. Virginia, 253

U.S. 412, 415 (1920). However, “[t]he Constitution does not require things which

are different in fact or opinion to be treated in law as though they were the same.”

Tigner v. Texas, 310 U.S. 141, 147 (1940). A plaintiff bringing an equal protection

claim must show (1) intentional discrimination due to membership in a protected

class or that (2) similarly situated individuals were treated differently. See

Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th Cir. 2005).

      Even where similarly situated persons are treated differently by the state,

“state action is presumed constitutional and ‘will not be set aside if any set of facts

reasonably may be conceived to justify it.’” More v. Farrier, 984 F.2d 269, 271

(9th Cir. 1993) (quoting McGowan v. Maryland, 366 U.S. 420, 426 (1961)).

Absent evidence of invidious discrimination, the federal courts should defer to the

judgment of prison officials. See id. at 277; Youngbear v. Thalacker, 174 F. Supp.

2d 902, 916 (D. Iowa 2001) (“There can be no ‘negligent’ violations of an

individual’s right to equal protection.”).

      Equal protection claims alleging disparate treatment or classifications

generally are subject to a heightened standard of scrutiny if they involve a

“suspect” or “quasi-suspect” class, such as race, national origin, or sex, or when




MEMORANDUM DECISION AND ORDER - 11
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 12 of 28




they involve a burden on the exercise of fundamental personal rights protected by

the Constitution. See, e.g., City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S.

432, 440 (1985). Inmates are not a protected class under the Equal Protection

Clause. Webber v. Crabtree, 158 F.3d 460, 461 (9th Cir. 1998).

      Accordingly, claims of dissimilar treatment of inmates are subject to rational

basis review. See Heller v. Doe, 509 U.S. 312, 319–20 (1993). In a rational basis

analysis, the relevant inquiry is whether Defendants’ action is “patently arbitrary

and bears no rational relationship to a legitimate governmental interest.” Vermouth

v. Corrothers, 827 F.2d 599, 602 (9th Cir. 1987) (quotation omitted). Under this

rational basis test, Plaintiff can prevail only if he is similarly situated with persons

who are treated differently by Defendants, and if Defendants have no rational basis

for the disparate treatment. Stated another way, prison officials need show only a

rational basis for dissimilar treatment in order to defeat the merits of Plaintiff’s

claim. Id.

      In addition to the deference inherent in a rational basis inquiry, an additional

layer of deference to prison officials is required under Turner v. Safley, 482 U.S.

78, 89-91 (1987), which holds that a prison regulation is constitutional so long as it

is reasonably related to a legitimate penological purpose. See Walker v. Gomez,

370 F.3d 969, 974 (9th Cir. 2004) (“In the prison context, . . . even fundamental




MEMORANDUM DECISION AND ORDER - 12
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 13 of 28




rights such as the right to equal protection are judged by a standard of

reasonableness—specifically, whether the actions of prison officials are reasonably

related to legitimate penological interests.” (quotation omitted)).

   4. First Amendment Standard

      A prisoner alleges a sufficient claim for retaliation when he or she (1) asserts

that the prison officials “took an adverse action” (2) “because of” (3) his or her

“protected conduct, and that such action” (4) “chilled the inmate’s exercise of his

or her First Amendment rights, and (5) the action did not reasonably advance a

legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 568 (9th Cir.

2005) (footnote omitted). Plaintiff “bears the burden of proving the absence of

legitimate correctional goals for the conduct of which he [or she] complains.”

Bruce v. Ylst, 351 F.3d 1283, 1289 (9th Cir. 2003) (Trott, J.). Where prison

officials act with a mixed motive in taking an adverse action—one legitimate and

one unconstitutional—they may not escape liability even though the plaintiff

“arguably” deserved the punishment. See id. (“But, if, in fact, the defendants

abused the gang validation procedure as a cover or a ruse to silence and punish

Bruce because he filed grievances, they cannot assert that Bruce’s validation

served a valid penological purpose, even though he may have arguably ended up

where he belonged.”).




MEMORANDUM DECISION AND ORDER - 13
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 14 of 28




   5. Qualified Immunity Standard

      The defense of qualified immunity completely protects government officials

performing discretionary functions from suit in their individual capacities unless

their conduct violates “clearly established statutory or constitutional rights of

which a reasonable person would have known.” Hope v. Pelzer, 536 U.S. 730,

731, (2002). In order to hurdle a defendant's claim of qualified immunity, a

plaintiff must satisfy a two-part test. Saucier v. Katz, 533 U.S. 194, 201 (2001).

First, the Court must consider whether the plaintiff's allegations, taken as true,

establish a constitutional violation. Id. Secondly, if such allegations do establish a

constitutional violation, the Court must determine whether the right was clearly

established. Id. at 202.

   6. Supervisory Liability Standard

      A defendant may be held liable as a supervisor under § 1983 “if there exists

either (1) his or her personal involvement in the constitutional deprivation, or (2) a

sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011). “A

plaintiff must show the supervisor breached a duty to plaintiff which was the

proximate cause of the injury. The law clearly allows actions against supervisors

under section 1983 as long as a sufficient causal connection is present, and the




MEMORANDUM DECISION AND ORDER - 14
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 15 of 28




plaintiff was deprived under color of law of a federally secured right.” Id. (quoting

Redman v. Cnty. of San Diego, 942 F.2d 1435, 1447 (9th Cir. 1991) (en banc)).

      “The requisite causal connection can be established . . . by setting in motion

a series of acts by others,” or by “knowingly refus[ing] to terminate a series of acts

by others, which [the supervisor] knew or reasonably should have known would

cause others to inflict a constitutional injury.” Id. (quoting Dubner v. City & Cnty.

of San Francisco, 266 F.3d 959, 968 (9th Cir. 2001)). “A supervisor can be liable

in his individual capacity for his own culpable action or inaction in the training,

supervisor, or control of his subordinates; for his acquiescence in the constitutional

deprivation; or for conduct that showed a reckless or callous indifference to the

rights of others.” Id. at 1208.

                                     ANALYSIS

   1. All Defendants Are Entitled To Summary Judgment On The Merits Of
      Plaintiff’s Procedural Due Process Claim

      The Court begins with Plaintiff’s procedural due process claim. To succeed

on a procedural due process claim, a prisoner must establish (1) that he possessed a

liberty interest and (2) that the defendants deprived him of that interest as a result

of insufficient process. Wilkinson, 545 U.S. at 223–225.

          A. Plaintiff Has Not Created An Issue Of Material Fact As To
             Whether He Was Denied A Liberty Interest




MEMORANDUM DECISION AND ORDER - 15
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 16 of 28




      The Court begins with the question of whether Plaintiff has alleged a

deprivation of a liberty interest. In Wilkinson, the Supreme Court held that an

inmate had a liberty interest in avoiding assignment to a supermax prison because

such an assignment “impose[d] an atypical and significant hardship on an inmate

in relation to ordinary incidents of prison life.” Id. at 223. In arriving at this

conclusion, the Supreme Court noted that:

      For an inmate placed in . . . [a supermax facility], almost all human contact
      is prohibited, even to the point that conversation is not permitted from cell to
      cell; the light, though it may be dimmed, is on for 24 hours; exercise is for 1
      hour per day, but only in a small indoor room.

Id. at 223-24. Furthermore, the prisoner in Wilkinson was subject to indefinite

detention in the supermax facility and placement at the facility disqualified the

prisoner from parole consideration. Id. at 224.

      Plaintiff alleges that the conditions in which he is currently held at ISMI are

equivalent to the conditions described by the Supreme Court in Wilkinson. Dkt.

75-9. Plaintiff has produced two additional declarations from fellow inmates

detailing the conditions in which they are held. Both inmates claim that (1) they

are locked in their cells 23 hours a day, (2) no human contact is allowed, (3)

exercise is limited to one hour per day roughly three days out of every week. Dkts.

75-10, 75-11.

      Defendants put forth a starkly different picture regarding the conditions of



MEMORANDUM DECISION AND ORDER - 16
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 17 of 28




confinement in which Plaintiff was held at ISCI and ISMI. According to

Defendants, the conditions in which Plaintiff was held at ISCI in its restrictive

housing unit (Unit 8):

      are not comparable to so-called supermax prisons. Inmates on Unit 8 are not
      isolated from all human contact, they still have recreation time of at least
      one hour a day, 5 days a week and a shower 3 times a week. Each cell has a
      window in the door and a second window in the back of the cell with a view
      to outside. 13 cells line each side of the tier, leaving about 8 feet between
      them. Inmates routinely stand at their window and talk to other inmates
      across the corridor. They also regularly converse with inmates housed on
      each side of them. Correctional Officers conduct security checks every 30-
      minutes often talking with them and answering questions. Officers serve
      meals 3 times a day, pass out mail, laundry and other supplies daily. Nursing
      staff conduct daily health checks, visually and verbally talking with each
      inmate. Inmates are routinely brought out for medical appointments or sick
      call. Shift commanders are required to walk all segregation tiers every shift.
      Other staff such as clinicians, case managers, paralegal, property officers
      and administration regularly walk the tiers and visit with inmates. Inmates
      are not placed on Unit 8 indefinitely for disciplinary purposes. Per the IDOC
      Disciplinary SOP, the longest an inmate can be placed in disciplinary
      detention is 30 days. Placement in Unit 8 does not automatically disqualify
      an individual for parole.

Yordy Decl. ¶ 34. The conditions at ISMI, while more restrictive, also fall short of

supermax conditions according to Defendants:

      IMSI close custody general population inmates have one and a half hours of
      outside recreation time per day and one and a half hours in the dayroom
      seven days per week. Outdoor recreation in the ballfield is provided subject
      to weather and other conditions. In the dayroom, inmates have access to
      microwave, showers, inmate barbers, telephones, Jpay kiosks, tables and
      exercise equipment such as pull up bars and dip stations. Close custody
      inmates have access to email, video grams, digital photos, eCards, digital
      music, video games, a JP5 digital tablet and accessories—all for purchase.



MEMORANDUM DECISION AND ORDER - 17
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 18 of 28




      They also have access to the commissary to purchase supplemental hygiene
      products, food, electronics, and clothing. Close Custody inmates also have
      access to visits once a week with approved visitors. These visits may last up
      to two hours. More than one visit a week may be approved for special
      circumstances such as visitors traveling long distances.

      Each general population close custody cell at IMSI has a window in the door
      and a second window with a view of the outside in the back of the cell.
      Inmates are typically housed two to a cell and afforded all property items by
      policy. They also can regularly converse with inmates housed on each side
      of them. Correctional Officers conduct security checks every 60- minutes
      often talking with them and answering questions. Daily, officers pass out
      mail, laundry and other supplies. Nursing staff conduct daily health checks
      and inmates are routinely brought out for medical appointments or sick call.
      Other staff such as clinicians, case managers, paralegal, property officers
      and administration regularly walk the tiers and visit with inmates.

Yordy Decl. ¶¶ 35-36.

      Although the Court cannot reconcile the divergent descriptions of the

conditions of confinement offered by Plaintiff, his fellow inmates, and Defendants,

it notes that Plaintiff has not argued that his confinement in ISMI automatically

disqualified him from parole. Contra Wilkinson, 545 U.S. at 224. Nor could he.

Defendant’s tentative parole date was revoked by the ICPP in October 2016, a full

four months prior to Defendant being transferred from ISCI to ISMI. See Yordy

Decl. ¶ 22; Dkt. 75-20. Because the Supreme Court’s finding of a liberty interest

in Wilkinson was contingent on the fact that the prisoner’s detention in facility

“disqualifie[d] an otherwise eligible inmate [from] parole consideration,” the Court

finds that summary judgment in Defendants’ favor is appropriate. See id.; see also



MEMORANDUM DECISION AND ORDER - 18
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 19 of 28




Sandin v. Connor, 515 U.S. 472, 486 (1995) (“We hold that . . . [a prisoner’s

detention] in segregated confinement did not present the type of atypical,

significant deprivation in which a State might conceivably create a liberty

interest.”).

          B. Plaintiff Was Not Denied Due Process Regarding The June Or
             October DORs

       The Supreme Court has made clear that while prisoners must be afforded the

right to call witnesses and present evidence, that right is not unlimited. See Wolff,

418 U.S. at 566. “Prison officials must have the necessary discretion to keep the

hearing within reasonable limits and to refuse to call witnesses that may create a

risk of reprisal or undermine authority, as well as to limit access to other inmates to

collect statements or to compile other documentary evidence.” Id.

       For the June DOR relating to Plaintiff having tested positive for

methamphetamine consumption, Plaintiff asked for a staff hearing assistant to

contact a specific nurse in the medical unit, Nurse Kelly, along with Plaintiff’s

treating optometrist and the drug testing facility. Seely Decl., Ex. 1, p. 1. Plaintiff

argued that the positive test result was a false positive caused by eyedrops that

were administered to him. Id.

       No staff assistant was appointed, but Seely, the presiding DHO, contacted

Nurse Kelly who, after consulting the Plaintiff’s treating optometrist, informed



MEMORANDUM DECISION AND ORDER - 19
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 20 of 28




Seely that the eyedrops could not cause a false positive. Id. ¶ 7. Seely did not

contact the lab facility. Seely found that evidence supported the DOR, rejected

Plaintiff’s alternative arguments, and sanctioned Plaintiff to 20 days in

administrative segregation. Seely Decl. ¶¶ 11-12, 15. Yordy affirmed the

sanction. Yordy Decl. ¶ 17.

       Roughly six months after he had served the sanction, Plaintiff contacted the

class counsel in the Balla litigation, Elijah Watkins, who contacted the drug testing

facility. Dkt. 75-3. The drug testing facility, in turn, confirmed that the use of

pseudo-ephedrine eye drops could, depending on the type of urinalysis test used,

have caused a false positive. Id.

       While a close call, the Court finds that Defendants are entitled to summary

judgment on the June DOR. It’s true that Seely, who took on the role of hearing

staff assistant for himself, failed to call the drug testing facility as Plaintiff

requested and, as a result, failed to uncover potentially exculpatory evidence. But

Seely’s decision was hardly unreasonable. After all, he had statements from a

nurse and the optometrist that treated Plaintiff that the eyedrops which had been

administered to Plaintiff could not have caused a positive test. Seely Decl., Ex. 1,

p. 1. Accordingly, the Court finds that summary judgment is appropriate on the

June DOR. See Wolff, 418 U.S. at 566.




MEMORANDUM DECISION AND ORDER - 20
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 21 of 28




      The October DOR is more clear cut. Prior to the hearing, Plaintiff asked the

staff hearing assistant to gather witness statements from Heinzman and IDOC

Central Office staff member Amanda Weed. Ramirez Decl., Ex. 1, P. 4. Weed

declined to give a statement, but Heinzman gave a statement indicating that he had

used Plaintiff’s telephone pin code with Plaintiff’s permission. Ramirez Decl. ¶ 6.

      At the disciplinary hearing, Plaintiff argued that his conduct did not merit a

Class A designation and that Heinzman was in fact the party who was recorded

talking to Paterson. Id. ¶ 8-11. At Plaintiff’s request, Ramirez listened to the

recordings; but Ramirez concluded based on Plaintiff’s voice that it was Plaintiff

on the phone with Paterson, not Heinzman. Id. ¶ 11-13. Having identified that

Plaintiff’s voice, Ramirez did not investigate whether other inmates had, in fact,

been using Plaintiff’s pin to make phone calls. Id. ¶ 13. Yordy denied Plaintiff’s

appeal of the October DOR on October 16. Id. ¶ 29. This series of events is more

than sufficient to meet Plaintiff’s procedural due process right.

   2. All Defendants Are Entitled To Summary Judgment On The Merits Of
      Plaintiff’s Equal Protection Claim

      The Court now turns to Plaintiff’s Equal Protection claim. A plaintiff

bringing an equal protection claim must show (1) intentional discrimination due to

membership in a protected class or that (2) similarly situated individuals were

treated differently. See Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th



MEMORANDUM DECISION AND ORDER - 21
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 22 of 28




Cir. 2005). Plaintiff does not belong to a protected class, and accordingly must

proceed under the second prong.

      Plaintiff has failed to create an issue of material fact regarding his Equal

Protection claim, which relates solely to the October DOR. See Brown v. Yordy,

738 F. App’x 482, 483 (9th Cir. 2018). Plaintiff’s co-conspirators, Heinzman and

Patterson, received identical sanctions even though they were not Balla

representatives. Yordy Decl. ¶ 30. Because Plaintiff received the same treatment

as his co-conspirators, his Equal Protection Claim fails. See Bruce, 351 F.3d at

1289 (Trott, J.).

   3. Defendants Are Not Entitled To Summary Judgment On The Merits Of
      Plaintiff’s First Amendment Claim

      Turning to the First Amendment retaliation claim, Plaintiff must show (1)

that the prison officials “took an adverse action” (2) “because of” (3) his “protected

conduct, and that such action” (4) “chilled the inmate’s exercise of his . . . First

Amendment rights, and (5) the action did not reasonably advance a legitimate

correctional goal.” Rhodes, 408 F.3d 568. (footnote omitted). Plaintiff “bears the

burden of pleading proving the absence of legitimate correctional goals for the

conduct of which he [or she] complains.” Id.

      Defendants seek summary judgment on the second and fifth elements. They

argue Plaintiff cannot establish “but for” causation between the prison officials’



MEMORANDUM DECISION AND ORDER - 22
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 23 of 28




animus and his claimed injury. Dkt. 62-1 p. 17-18. Second, they argue that they

had a legitimate penological interest in punishing Plaintiff; namely, to discourage

efforts to smuggle drugs into prison facilities. Id. at 18. Both arguments hinge on

Defendants’ contention that because there was a legitimate reason to punish

Plaintiff, i.e. his drug smuggling activities, then his retaliation claim cannot survive

summary judgment.

      Defendants arguments are misguided. In Bruce, the defendants argued that

that because there was some evidence that the inmate, Bruce, was a gang member,

then his designation as a gang member could not give rise to a First Amendment

retaliation claim. 351 F.3d at 1288-89. Reversing the lower court’s grant of

summary judgment, Judge Trott’s opinion swiftly rejected that argument:

      if, in fact, the defendants abused the gang validation procedure as a cover or
      a ruse to silence and punish Bruce because he filed grievances, they cannot
      assert that Bruce’s validation served a valid penological purpose, even
      though he may have arguably ended up where he belonged.

Id. at 1289; see also Cornell v. Woods, 69 F.3d 1383, 1388–89 (8th Cir. 1995);

Woods v. Smith, 60 F.3d 1161, 1165 (5th Cir. 1995); Smith v. Maschner, 899 F.2d

940, 948–49 (10 Cir. 1990).

      Here, the allegation is that prison officials punished Plaintiff for serving as a

class representative in Balla. The declarations from Plaintiff’s fellow inmates state

that prison officials negatively referred to Plaintiff as “Balla Brown.” Dkts. 72-10,



MEMORANDUM DECISION AND ORDER - 23
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 24 of 28




72-11. Furthermore, Plaintiff states that during the October DOR hearing, the

DHO, Ramirez, commented that Plaintiff was being held to a higher standard

because he was a Balla representative. See Dkt. 62-1 p. 18. Ramirez disputes

making this statement, but whether it occurred or not is a matter for the jury to

decide. Ultimately, the jury must decide what was in the minds of the Defendants

at the time they punished Plaintiff for the October DOR.

   4. All Defendants Are Entitled To Qualified Immunity On The Due
      Process And Equal Protection Claims, But Not The First Amendment
      Claim

      The Court now turns to the question of whether Defendants are entitled to

qualified immunity for Plaintiff’s claims. Qualified immunity involves a two-part

test. Katz, 533 U.S. at 201. First, the Court must consider whether the plaintiff's

allegations, taken as true, establish a constitutional violation. Id. Secondly, if such

allegations do establish a constitutional violation, the Court must determine

whether the right was clearly established. Id. at 202.

      Under the first prong, all defendants are entitled to qualified immunity on

Plaintiff’s Procedural Due Process and Equal Protection claims. Supra p. 15-22.

Plaintiff has established, however, that issues of material fact exist as to his First

Amendment claim, thereby satisfying the first prong of the qualified immunity

analysis. Supra 22-24.




MEMORANDUM DECISION AND ORDER - 24
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 25 of 28




       Turning the clearly established prong, Plaintiff cites only two cases in his

opposition to Defendants’ motion for summary judgment: Wilkinson and Morrissey

v. Brewer, 408 U.S. 471 (1972). Dkt. 78-1. Neither case clearly establishes a

viable Due Process, Equal Protection, or First Amendment claim based on the

unique facts of this case. Wilkinson, as discussed, dealt only with a procedural due

process claim. 545 U.S. at 213. And Morrissey dealt with due process in parole

proceedings. 408 U.S. at 472. Neither case dealt with the unique set of facts put

forth by Plaintiff.

       But during its analysis of the merits of Plaintiff’s First Amendment claim,

the Court reviewed Bruce. There, the officers argued that they were entitled to

qualified immunity on the prisoner’s First Amendment retaliation claim. 351 F.3d

at 1290. The Ninth Circuit rejected that argument, noting that it had clearly

established a prohibition against retaliatory punishment since at least 1995. Id.

Although the Court is not required to comb through the case law on its own to

determine whether the right at issue has been clearly established, c.f. Carmen, 237

F.3d at 1029, it will not turn a blind eye to the Ninth Circuit’s case law,

particularly because Plaintiff is a pro se prisoner. Accordingly, the Court denies

Defendants’ motion for summary judgment on qualified immunity grounds for

Plaintiff’s First Amendment claim.




MEMORANDUM DECISION AND ORDER - 25
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 26 of 28




   5. Defendants Kempf And Zmuda Are Entitled To Summary Judgment As
      Supervisors

      Next, the Court turns to Defendants’ argument that Kempf and Zmuda are

entitled to summary judgment because their connection to the events giving rise to

the alleged constitutional deprivations suffered by Plaintiff were too tenuous.

Kempf was the IDOC’s Director during the time in which Plaintiff received both of

the DORs; Zmuda was the Deputy Director. A defendant may be held liable as a

supervisor under § 1983 “if there exists either (1) his or her personal involvement

in the constitutional deprivation, or (2) a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation.” Starr, 652 F.3d at

1207. “The requisite causal connection can be established . . . by setting in motion

a series of acts by others,” or by “knowingly refus[ing] to terminate a series of acts

by others, which [the supervisor] knew or reasonably should have known would

cause others to inflict a constitutional injury.” Id. (quoting Dubner v. City & Cnty.

of San Francisco, 266 F.3d 959, 968 (9th Cir. 2001)).

      Plaintiff does not come close to creating an issue of material fact with

respect to whether Kempf or Zmuda caused his injury. Plaintiff’s sole argument is

that he sent Kempf and Zmuda letters after his DOR hearings, in which he told

them about the alleged deficiencies. Dkt. 78-4, Exh. M (letter to Kempf); Dkt. 78-

5, Exh. N (letter to Zmuda). But these letters, on their own, do not show that



MEMORANDUM DECISION AND ORDER - 26
       Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 27 of 28




Kempf or Zmuda were personally involved with the deprivation of Plaintiff’s

rights. In other words, their failure to act on the letters does not, in and of itself,

equal a constitutional violation. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)

(observing that supervisory liability only occurs where the “official’s own

individual actions . . . violated the constitution”).

   6. Plaintiff Is Not Entitled To Summary Judgment

   Finally, the Court has reviewed Plaintiff’s motion for summary judgment. Dkt,

59. The motion predominantly relates to Plaintiff’s Procedural Due Process claim.

Id. As discussed, Defendants, rather than Plaintiff, are entitled to summary

judgment on Plaintiff’s Procedural Due Process claim. To the extent Plaintiff

sought summary judgment on his Equal Protection and First Amendment claims,

that request is denied. Defendants are entitled to entitled to summary judgment on

the Equal Protection claim, and the First Amendment claim contains fact disputes–

for example, what the Defendants’ intent was in punishing Plaintiff–that prohibits

summary judgment.



                                        ORDER

      IT IS ORDERED that:

   1. Plaintiff’s Motion for Summary Judgment (Dkt. 59) is denied;




MEMORANDUM DECISION AND ORDER - 27
      Case 1:17-cv-00160-BLW Document 88 Filed 09/30/20 Page 28 of 28




  2. Defendants’ Motion for Summary Judgment (Dkt. 62) is granted in part

     and denied in part;

  3. Plaintiff’s Motion to Dismiss Defendant’s [sic] Motion for Summary

     Judgment as Filed Untimely (Dkt. 68) is denied;

  4. Plaintiff’s Motion under Rule 56, (d), [sic] of the Federal Rules of Civil

     Procedure (Dkt. 72) is denied;

  5. Plaintiff’s Motion for Judgment (Dkt. 73) is denied;

  6. Plaintiff’s Motion to Strike the Defendants [sic] Motion for Extension of

     time, Filed on December 5th, 2019, as Untimely (Dkt. 83) is denied.


                                            DATED: September 30, 2020


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 28
